UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 7, 2011 Rexahn Pharmaceuticals, Inc. (Exact Name of Issuer as Specified in Charter) DELAWARE 001-34079 11-3516358 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD (Zip Code) (Address of Principal Executive Offices) (240) 268-5300 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 7, 2011, Rexahn Pharmaceuticals, Inc. (the “Company”) announced that Chang H. Ahn has made a personal decision to transition to the role of Chief Science Officer after 10 years as the Chief Executive Officer of the Company he founded.Dr. Ahn will continue to serve as Chairman of the Board of the Company.The Company has initiated a search for a new Chief Executive Officer and expects to make that appointment by the end of September 2011. Dr. Ahn will serve as both Chief Executive Officer and Chief Science Officer until the new Chief Executive Officer is named. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release dated March 7, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rexahn Pharmaceuticals, Inc. Date: March 7, 2011 By: /s/ TAE HEUM JEONG Name: Tae Heum Jeong Title: Chief Financial Officer
